Citation Nr: 1223744	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-20 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for T12 compression fracture, small bulging disc at L5-S1 and posterior facet degenerative arthritis of the lumbar spine, bilateral lumbar radiculopathy secondary to trauma and levoscoliosis (referred to hereinafter as "thoracolumbar spine disability") for the period on appeal through May 5, 2009.  

2.  Entitlement to an evaluation in excess of 40 percent for a thoracolumbar spine disability for the period on appeal beginning May 6, 2009.  

3.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel

INTRODUCTION

The Veteran served from July 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Among other things, the Veteran's previously assigned 20 percent evaluation for his thoracolumbar spine disability was continued therein.  

Subsequently, the Veteran initiated an appeal.  The evaluation for his thoracolumbar spine disability was increased to 40 percent effective May 6, 2009, in a May 2009 rating decision.  Because this increase does not cover the entire period on appeal and because it was not the maximum possible for the period it does cover, this matter remains in appellate status as recharacterized above.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran thereafter perfected his appeal. 

The following determinations regarding evaluation of the Veteran's thoracolumbar spine disability are based on review of his claims file in addition to his Virtual VA "eFolder."  In accordance with recent caselaw, entitlement to a TDIU has been included as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence concerning the period on appeal prior to May 5, 2009, does not show that the Veteran had 30 degrees or less of thoracolumbar spine forward flexion or any thoracolumbar spine ankylosis.

2.  The evidence concerning the period on appeal beginning May 6, 2009, does not show that the Veteran has unfavorable ankylosis of his entire thoracolumbar spine or entire spine.

3.  The evidence shows that, as of May 6, 2009, the Veteran has had right L5 radiculopathy associated with his thoracolumbar spine disability which equates to no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a thoracolumbar spine disability for the period on appeal through May 5, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235(2011).

2.  The criteria for an evaluation in excess of 40 percent for a thoracolumbar spine disability for the period on appeal beginning May 6, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2011).

3.  The criteria for a separate evaluation of 10 percent, but no higher, for right L5 radiculopathy have been met as of May 6, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).
Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  With respect to higher evaluation claims, generic rather than specific information of the evidence needed to substantiate the claim must be provided to the claimant.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  This includes evidence demonstrating a worsening or increase in severity of the service-connected disability at issue and the effect that worsening has on employment.  Id.  Information on how disability evaluations and effective dates are assigned also must be provided.  Id.; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (holding in the context of a service connection claim that notice must be provided with respect to the degree and effective date of the disability).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None was found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in December 2007 of the criteria for establishing a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ, which in this case is the RO, in March 2008.  Nothing more was required.  It follows that the letters dated in February 2009 and February 2012 readdressing a few of the notice elements went above and beyond what was necessary.  The February 2009 letter further went above and beyond what was necessary by providing some specific as well as general notice regarding the disability evaluation notice element.
Pursuant to the duty to assist, VA is required to aid claimants in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

VA has obtained the Veteran's service treatment records.  Also obtained by VA as well as submitted by the Veteran himself were VA treatment records.  No private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He instead submitted one pertinent private record on his own behalf.  

A VA spine examination was afforded to the Veteran on May 6, 2009.  The examiner who conducted this examination did not review the claims file.  Yet this is of no consequence because the Veteran accurately reported his medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  Further, his medical records were reviewed by the examiner.  The examiner additionally interviewed the Veteran regarding his current pertinent symptoms, conducted a physical assessment, and reviewed applicable diagnostic tests.  The Veteran's service-connected disability is not a unique disability, where the examiner would need to review past records to have an understanding of current level of severity of the disability.  As the VA spine examination answered all questions necessary to decide this matter and showed the level of severity of the disability, the Board finds it adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

The Veteran has not identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluations

The Veteran contends that his thoracolumbar spine disability is worse than the current 20 percent and 40 percent evaluations contemplate.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

To that end, an assessment of all elements affecting the probative value of the evidence must be undertaken by the Board.  38 C.F.R. § 4.6.  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614  (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.  

Where entitlement to compensation has already been established and an increase in evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged evaluations are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Veteran's thoracolumbar spine disability currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5235.  Diagnostic Code 5235 addresses vertebral fracture or dislocation.  This disability, along with the spinal disabilities addressed in Diagnostic Codes 5236 to 5242, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 20 percent evaluation requires (1) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or (3) muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent evaluation.  The maximum evaluation of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from zero degrees to 90 degrees forward flexion, zero degrees to 30 degrees extension, zero degrees to 30 degrees left and right lateral flexion, and zero degrees to 30 degrees left and right lateral rotation.  General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.  Each range of motion measurement is rounded to the nearest 5 degrees.  Id., Note (4).

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the result is one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  General Rating Formula, Note (1).

Diagnostic Code 5243, also is potentially applicable to the Veteran's thoracolumbar spine disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Only the most salient evidence is presented below in conjunction with the applicable rating criteria although all the evidence has been reviewed.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

A January 2007 VA treatment record documents the Veteran's report of constant severe thoracolumbar spine pain.  It also documents that diagnoses of low back pain, healing traumatic fracture of a vertebra, and compression fracture T12 had been made as of that time.

The Veteran's complaint of exacerbation of his chronic back pain to an uncomfortable, but not severe, level is reflected in a VA treatment record dated in March 2007.  Acute exacerbation of pain was diagnosed.  Additional pain medication was prescribed for one week.  It also was recommended that the Veteran stretch and rest his back.

The Veteran underwent a VA examination in March 2007.  There, the examiner wrote the following, in part:

It was observed by this examiner that when the Veteran entered my office[,] he was moderately limping and when he got out of the office[,] he was walking normally with a pain[-]free expression.

(All capitals omitted.)

The examiner was unable to report range of motion and other relevant clinical findings.  Specifically, he wrote: 

[Range of motion] of the thoracolumbar spine done but not reported because he was doing poor muscular effort claiming severe pain.  It appears to this examiner that he is not doing his full effort and is exaggerating responses.  Due to what was formerly explained[,] I cannot state if he was additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use without resorting to mere speculation.  I can not state if he has muscle spasms because he kept moving forward while doing palpation claiming severe pain.

(All capitals omitted.)

Private diagnostic testing performed in November 2007 showed no fracture or displacement and normal kyphosis but mild thoracic dextroscoliosis with respect to the Veteran's thoracic spine.  This testing also showed no fracture or displacement, preserved intervertebral spaces, and normal lumbar lordosis but lumbar levoscoliosis with levorotation with respect to his lumbar spine.

In January 2008, VA received multiple statements from the Veteran and others.  The Veteran indicated that he had horrible/unbearable entire body pain to include of the back as well as spasms that prevent him from almost all movement or action.  He cited difficulty being in bed, sitting, as well as walking.  M.H., the Veteran's former spouse, noted that the Veteran had pain all the time and that he could not sit or lie in bed, bend, or play with his children.  I.P.C., the Veteran's mother-in-law, reported that the Veteran had constant back pain and locking.  J.N., the Veteran's former work colleague, noted that the Veteran appeared to be in pain, walked like he was crippled, and "look[ed] humped."

A February 2008 VA treatment record reveals the Veteran's report of back pain.  Upon physical assessment, his back range of motion was noted to be decreased due to pain.  There were no deformities, but his muscle tone in both the upper and lower back was tense and there was a decrease in muscle mass on the right trapezius.  Back pain was diagnosed.  Adjustments were made to the Veteran's prescribed pain medications.

At the May 6, 2009, VA spine examination, the Veteran complained to the examiner of chronic/constant severe radiating back pain that radiates to his rib and from his coccyx to his right arm, as well as back spasms, stiffness, decreased motion, weakness, and fatigue.  He noted that he used a cane and was unable to walk more than a few yards.  He also complained of severe weekly flare-ups that decreased his range of motion and ambulation as well as incapacitating episodes.  The Veteran reported he had multiple occasions where he could not get out of bed due to severe low back pain flare-ups but he could not be precise as to how many times this occurred or how many days he had to stay in bed each time.  He finally complained of leg or foot numbness and erectile dysfunction.  He denied numbness, paresthesias, falls, unsteadiness, and all bladder and bowel complaints except fecal constipation due to his pain medication.  

The Veteran's posture was stooped and listing to the left due to his pelvis tilting left upon physical assessment.  His gait was abnormal given that it was antalgic and with poor propulsion.  His use of a cane was noted by the examiner.  Scoliosis and lumbar flattening were found with respect to abnormal spinal curvature.  There was no thoracolumbar spine ankylosis.  Although there was no weakness or atrophy on either the right or left, there was bilateral spasm, guarding, and tenderness.  None of these was deemed severe enough to be responsible for the abnormal gait or spinal contour.  Pain with motion was found.  In particular, some albeit extremely limited range of motion was possible in every direction with pain initially.  This range with pain stayed the same in two directions and was reduced further but not completely eliminated in four directions due to pain on repeated movement.  Muscle tone was normal, and there was no muscle atrophy.  However, motor function was decreased at 4/5 in the right ankle and great toe.  It was normal in the right lower extremity otherwise and completely normal in the left lower extremity.  Sensation was normal in both lower extremities.  Reflexes in each lower extremity were normal with the exception of the knee which was hyperactive without clonus.  September 2008 diagnostic testing was noted to have shown an old healed T12 compression fracture deformity, reduced height at the level of T12 suggestive of such a fracture, levoscoliosis of the lumbar spine, and a scoliosis angle at 10 degrees.  The Veteran reported he could not do chores, go shopping, exercise, engage in sports or recreation, or travel as a result of these conditions.  He further reported that his back disability had a severe impact on his ability to bathe, toilet, dress, and groom himself.  The Veteran denied that his disability impacted his ability to feed himself.

The examiner entered diagnoses of T12 compression fracture, small bulging disc at L5-S1 and posterior facet degenerative joint disease/arthritis of the lumbar spine, bilateral lumbar radiculopathy secondary to trauma and levoscoliosis, lumbar myositis, levoscoliosis, and right L5 radiculopathy.  

Based on the above, the Board finds that an evaluation in excess of 20 percent for a thoracolumbar spine disability for the period on appeal through May 5, 2009, is not warranted under the General Rating Formula.  The criteria for even the next highest evaluation of 40 percent have not been met during this time period.  There is no indication that the Veteran either was limited to 30 degrees of less of forward flexion or had favorable ankylosis of the entire thoracolumbar spine.  In a November 2006 VA treatment record, the examiner described the Veteran's range of motion as "intact."  The examiner added that muscle tone was adequate, and there were no deformities.  In the March 2007 VA examination report, the examiner made a specific finding that the Veteran did not have ankylosis.  On this note, the March 2007 VA examiner made a finding that the Veteran was exaggerating.  The Board finds this report to be highly probative, as the examiner had an opportunity to observe the Veteran and physically examine him.  The examiner is in an excellent position to make determinations as to whether someone's alleged pain is credible.  The examiner clearly found that the Veteran's allegations of pain were exaggerated.  As a result of the examiner's observations, the Board finds the Veteran exaggerated his symptoms.  Thus, the Veteran's credibility has been damaged.

Additionally, he did not cooperate in this examination by allowing the examiner to properly evaluate his range of motion.  A claimant has an obligation to cooperate in the development of evidence pertaining to his claim, and the failure to do so puts the claimant at risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  Thus, the Board finds that the March 2007 VA examination does not provide a basis to award an evaluation in excess of 20 percent.

In a March 2008 VA treatment record, the examiner noted that the Veteran's range of motion was decreased because of pain.  This does not establish that forward flexion was 30 degrees or less.  It is likely that such a substantial reduction in forward flexion (30 degrees or less represents one-third or less of the normal 90 degrees) would have been set forth had it existed.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (a lack of notation of a symptom where such notation would normally be expected may be considered as evidence that the symptom did not exist).  For example, the examiner entered an impression of "Back pain" without any notation that it was severe.

Acknowledgement is given to the lay evidence from the Veteran, M.H., I.P.C., and J.N. that the Veteran experienced pain and locking, appeared and walked "humped" (i.e. stooped over or with his back flexed), and was prevented from almost all movement or action given his difficulty with lying, sitting, standing, and walking.  They are competent to so report.  Layno v. Brown, 6. Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  Acknowledgement also is given to the one documented instance of exacerbation of pain experienced by the Veteran.  In other words, he had a flare-up.  

There is no indication, however, that the Veteran's forward flexion was limited to 30 degrees of less due to pain upon initial or repeated movement at any time to include during the aforementioned flare up.  Such once again likely would have been set forth had it existed.  See Buczynski, 24 Vet. App. at 221.  That pain itself does not constitute functional loss and that painful motion does not constitute limited motion further is reiterated.  What is also reiterated is that a medical professional has concluded that the Veteran was exaggerating his symptoms when examined in March 2007.  The fact that the Veteran's credibility has been called into question, has caused the Board to also question the credibility of statements he has submitted in connection with his claim.  These statements, particularly the Veteran's, are accorded significantly lessened probative value.

Consideration of DeLuca, Mitchell, and associated regulations therefore does not result in an evaluation higher than 20 percent.  Significantly, nobody went so far as to assert that the Veteran had immobility, consolidation, or fixation of his thoracolumbar spine.  That he had difficulty with lying, sitting, standing, and walking as well as was prevented from almost all movement or action indeed falls short of a complete inability to move his thoracolumbar spine in one or more directions.  It is unclear whether or not the reference to locking concerns ankylosis.  No explanation was provided.  To the extent that it does concern ankylosis, however, the reference is outweighed by the fact that the Veteran had documented range of motion.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding that the weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence").

Given the above, the Board also finds that an evaluation in excess of 40 percent for a thoracolumbar spine disability for the period on appeal beginning May 6, 2009, is not warranted under the General Rating Formula.  The criterion for the higher evaluations of 50 and 100 percent has not been met.  There is no indication that the Veteran's has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine including both the thoracolumbar and cervical segments.  See General Rating Formula, Note (6) (noting that the thoracolumbar and cervical spine segments are to be separately evaluated but shall be considered a single disability with one evaluation when there is unfavorable ankylosis of both segments).  Thoracolumbar spine ankylosis, whether favorable or unfavorable, specifically was not found.  Additionally, at least some thoracolumbar motion was possible in all directions both upon initial and repeated testing.  It follows that immobility, consolidation, or fixation of the thoracolumbar segment of the Veteran's spine has not been shown.  It thus also follows that immobility, consolidation, or fixation of the entire spine has not been shown.

Acknowledgement is given to the fact that the Veteran's aforementioned thoracolumbar spine range of motion was with substantial pain both upon initial and repeated testing.  Acknowledgement also is given to his report of pain flare-ups that further decrease range of motion as well as ambulation.  He is competent to so report.  Layno, 6. Vet. App. at 465.  However, the Board finds that the Veteran's statements lack credibility because of the finding made by the VA examiner in the March 2007 VA examination report.  Regardless, the General Rating Formula used to assign this evaluation, as noted above, applies with or without symptoms such as pain.  DeLuca, Mitchell, and associated regulations further do not apply because this evaluation is the maximum allowable for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca (Mitchell was decided thereafter) when the Veteran already is in receipt of the maximum rating available based on symptomatology that includes limitation of motion).  

The Board next addresses whether a separate evaluation is warranted under the General Rating Formula for an objective neurologic abnormality associated with the Veteran's thoracolumbar spine disability.  No separate evaluation is warranted during either the period on appeal through May 5, 2009, or the period beginning May 6, 2009, for bowel or bladder impairment.  The Veteran has denied all such impairment with the exception of fecal constipation.  This impairment was attributed to his pain medication rather than directly to his thoracolumbar spine disability.  No bowel or bladder impairment further has been documented objectively.  The Veteran subjectively has reported erectile dysfunction.  Yet such objectively has not been confirmed.  Even if it had been confirmed objectively, it has not been identified as a consequence of the Veteran's thoracolumbar spine disability.  A separate evaluation accordingly is not warranted for erectile dysfunction during either of the aforementioned periods.  With respect to the upper extremities, the Veteran has reported radiating pain in his right arm.  No abnormality has been found objectively, however.  Thus, a separate evaluation is not warranted for any upper extremity neurologic abnormality during either of the aforementioned periods.  

With respect to the lower extremities, the Veteran has denied several symptoms but also has reported the subjective symptom of numbness.  Only abnormality on the right objectively has been confirmed, however.  Despite increased reflexes in both knees, right L5 radiculopathy has been diagnosed but left radiculopathy or other condition at any location has not.  Sensation, muscle tone, and motor function indeed were normal on the left, but motor function was decreased on the right in the ankle and great toe.  It follows that a separate evaluation for left lower extremity during either the period on appeal through May 5, 2009, or the period beginning May 6, 2009, is not warranted.  The right L5 radiculopathy appears to be associated with the Veteran's thoracolumbar spine disability given that it was diagnosed upon VA spine examination and discussed as if it were so associated.  A separate evaluation accordingly is warranted for the period on appeal beginning May 6, 2009, when this examination occurred.  

Diseases of the peripheral nerves such as the Veteran's right L5 radiculopathy are evaluated under 38 C.F.R. § 4.124a, Diagnostic Codes 8520 through 8730.  No information was supplied at the aforementioned examination as to which of his specific lower extremity nerves is affected.  Diagnostic Code 8520 for paralysis of the sciatic nerve is selected here because it provides for a minimum compensable evaluation unlike some other Diagnostic Codes, provides for higher intermediate evaluations than some other Diagnostic Codes, and provides for the highest maximum evaluation.  Thus, there is no prejudice to the Veteran in using it.  A 10 percent evaluation is warranted under Diagnostic Code 8520 for mild incomplete paralysis.  Moderate incomplete paralysis merits a 20 percent evaluation, while a 40 percent evaluation requires moderately severe incomplete paralysis.  Severe incomplete paralysis with marked muscle atrophy equates to an evaluation of 60 percent.  The maximum 80 percent evaluation is reserved for complete paralysis shown by manifestations such as:  the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

"Incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis.  38 C.F.R. § 4.124a, paragraph immediately preceding Diagnostic Code 8510.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The words "mild," "moderate," and "severe" are not defined in the Schedule for Rating Disabilities.  "Mild" is generally defined as "not being or involving what is extreme" or "not severe: temperate."  See Merriam-Webster 's Collegiate Dictionary, Eleventh Edition (2003), 787.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798. "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.

The Board finds that the Veteran's right L5 radiculopathy is most appropriately characterized as mild incomplete paralysis rather than moderate incomplete paralysis or worse.  His subjective complaint of numbness is wholly sensory and therefore equal to only a mild to moderate degree of incomplete paralysis.  Sensory abnormality has not been found objectively.  Neither has muscle tone abnormality.  Another abnormality has been found objectively, but apparently was not of much concern.  Noted in this regard is that a diagnosis of an associated objective neurologic abnormality of the left lower extremity was not made despite increased reflex in the knee.  This same increased reflex objectively found in the right knee accordingly cannot be described as anything but minor and thus equivalent to mild incomplete paralysis.  That leaves the objectively found decreased motor function in the ankle and great toe.  This is best described as mild given that it has been four out of five.  In other words, a sizeable portion of normal motor function still exists.

Turning to the Formula for Rating IVDS, there is no indication of even one incapacitating episode of any duration during either the period on appeal through May 5, 2009, or beginning May 6, 2009, however.  The Veteran did seek treatment from a physician for acute symptoms during the former period.  Resting of his back was prescribed.  Yet the need for bed rest was not mentioned.  In the latter period, the Veteran competently and credibly (per the above caselaw in these regards) has reported incapacitating episodes involving staying in bed due to exacerbation of his back symptoms.  Yet there is no indication that he has sought treatment from a physician for these symptoms.  It follows that bed rest was not prescribed but rather undertaken by him on his own initiative.  Use of the Formula for Rating IVDS, if applicable, therefore would not result in a compensable evaluation during either period on appeal.  The 20 percent evaluation for the former period and the 40 percent evaluation for the latter period currently assigned pursuant to the General Rating Formula accordingly stand as the higher evaluations.

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged evaluations in addition to the 20 percent/40 percent stage already in place are warranted.  It follows that additional stages are not warranted since the above findings apply respectively to the entire period on appeal through May 5, 2009, and beginning May 6, 2009.

B.  Extraschedular

The above determinations continuing the Veteran's 20 percent evaluation for his thoracolumbar spine disability for the period on appeal through May 5, 2009, and 40 percent evaluation for the same with a separate 10 percent evaluation for right L5 radiculopathy for the period on appeal beginning May 6, 2009, as they involve application of pertinent provisions of the VA's Schedule for Rating Disabilities, are made on a schedular basis.  One other avenue exists through which a higher evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

The Veteran has not raised the issue of entitlement to an extraschedular evaluation for his thoracolumbar spine disability, to include associated objective abnormality, either for the period on appeal through May 5, 2009, or beginning May 6, 2009.  There further has been no showing from the record that this disability during either period could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which predominantly include pain and inhibition of movement and activity, are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw such as DeLuca and Mitchell.  Higher evaluations are provided for by the criteria, but, as explained above, the assigned evaluations are reflective of the severity of the Veteran's thoracolumbar spine disability both in the period on appeal through May 5, 2009, and beginning May 6, 2009.  In other words, the effect of this disability on his life is encompassed by the evaluations for it.

Given that the applicable schedular evaluation criteria are adequate, the Board finds that the Veteran has not manifested an exceptional thoracolumbar spine disability picture during either period on appeal.  Discussion of whether he exhibited/exhibits related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An evaluation in excess of 20 percent for a thoracolumbar spine disability for the period on appeal through May 5, 2009, is denied.

An evaluation in excess of 40 percent for a thoracolumbar spine disability for the period on appeal beginning May 6, 2009, is denied.

A separate evaluation of 10 percent for right L5 radiculopathy associated with a thoracolumbar disability is granted as of May 6, 2009, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The issue of entitlement to a TDIU unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

A request for a TDIU due to service-connected disabilities, "whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice, 22 Vet. App. at 447 (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In this case, the Veteran contends that he is unable to work.  It appears that he contends he is unemployable due to both his service-connected thoracolumbar spine disability as well as his service-connected recurrent major depressive disorder (the only two service-connected disabilities to date).  He also indicated at his May 2009 VA spine examination as well as at a May 2009 VA mental disorders examination retiring from his former positions in construction and as a worker in a sandwich restaurant in 2004 following his separation from service due to his thoracolumbar spine disability.  The Veteran's entitlement to a TDIU thus expressly has been raised.

Of note is that the RO recently considered the Veteran's entitlement to a TDIU.  In a June 2009 letter concerning a May 2009 rating decision, the issue was deemed moot in light of the determination regarding recurrent major depressive disorder.  The evaluation for this disorder specifically was increased from 30 percent to 100 percent effective May 15, 2009.  This 100 percent evaluation later was made effective as of December 2007, when the instant claim was submitted, in a July 2010 rating decision.  
Although not stated, the RO likely relied on VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375 (1999), in determined that there was no need to consider a TDIU.  VA General Counsel concluded therein that a TDIU may not be considered when a 100 percent schedular evaluation already is in effect for one or more service-connected disabilities.  However, the United States Court of Appeals for Veterans Claims reached the opposite conclusion in Bradley v. Peake, 22 Vet. App. 280 (2008).  It was recognized therein that no additional disability compensation may be paid when a total schedular evaluation is in effect.  Yet also recognized was that special monthly compensation may be granted if there is an award of a TDIU predicated on a single service-connected disability (although perhaps not ratable at 100 percent) together with another service-connected disability evaluated at 60 percent or more.  In light of the holding in Bradley, VA withdrew VAOPGCPREC 6-99.  

Entitlement to a TDIU, whether pursuant to Rice or otherwise, accordingly must be addressed.  Doing so at this time would be premature, however.  The Board cannot render a determination regarding the issue without there being prior notification, development, and initial adjudication below.  These actions require remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter concerning his entitlement to a TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Dingess, 19 Vet. App. at 473 2006), and associated caselaw.  In specific, this letter must set forth the criteria for establishing entitlement to a TDIU and include information on the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability evaluations and effective dates.  

2.  Review the Veteran's claims file and Virtual VA "eFolder" and undertake any additional necessary development.  This may include attempting to obtain records, whether VA or private (after securing any required authorization).  It also may include ordering a VA medical examination and opinion or a social and industrial survey.  Finally, it may include any other action.

3.  Thereafter, adjudicate the Veteran's claim of entitlement to a TDIU.  If this benefit is not granted, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond before this issue is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


